DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, Claim 1 recites the limitation "pressure chamber pairs" in referring to pressure chamber pairs or possibly different pressure chamber pairs.  It is unclear which chambers should be paired for this limitation.  Correction/clarification is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Pub. 2003/0222947 (“Tomozawa”).
Claim 1
Tomozawa discloses a liquid discharge head, comprising: a channel unit including a liquid channel that includes a plurality of pressure chambers (pressure chamber substrate A with pressure chambers 102); a vibration film disposed at a first side in a first direction of the channel unit to cover the pressure chambers (vibration plate 111); and a plurality of piezoelectric elements disposed at the first side in the first direction of the vibration film, the piezoelectric elements overlapping in the first direction with the pressure chambers (Figs. 11A and 11B, piezoelectric elements 110), wherein the pressure chambers form a plurality of pressure chamber pairs arranged in a second direction orthogonal to the first direction, the pressure chamber pairs including a plurality of first pressure chambers and a plurality of second pressure chambers, each of the second pressure chambers being disposed at a first side in the second direction of the corresponding one of the first pressure chambers (Figs. 11A and 11B, pairs of chambers 101), wherein the liquid channel includes: a plurality of nozzles respectively corresponding to the pressure chamber pairs (nozzles 108); and a plurality of communication channels respectively corresponding to the pressure chamber pairs (channels 105), each of the communication channels allowing one of the first pressure chambers, one of the second pressure chambers, and one of the nozzles to communicate with each other, in the channel unit (Fig. 5), rigidity of a first partition wall separating one of the first pressure chambers from one of the second pressure chambers (partition wall formed by substrate 101), the one of the first pressure chambers and the one of the 

Claim 2
Tomozawa discloses the liquid discharge head according to claim 1, wherein the rigidity of the 19second partition wall is higher than the rigidity of the first partition wall (paragraph [0332], partition wall 102b is thicker than partition wall 102a and thus more rigid).  

Claim 3
Tomozawa discloses the liquid discharge head according to claim 2, wherein the second partition wall is longer in the second direction than the first partition wall (paragraph [0332]).

Claim 4
Tomozawa discloses the liquid discharge head according to claim 3, wherein one of the piezoelectric elements corresponding to one of the first pressure chambers and one of the piezoelectric elements corresponding to one of the second pressure chambers, the one of the first pressure chambers and the one of the second pressure chambers belonging to an identical pressure chamber pair included in the pressure chamber pairs, are arranged in the second direction symmetrically with respect to a midpoint between a center of the one of the first 

Claim 5
Tomozawa discloses the liquid discharge head according to claim 4, wherein each of the piezoelectric elements is arranged to have a symmetric shape in the second direction with respect to a center of one of the pressure chambers corresponding thereto (Figs. 11A, 11B, 13).    

Claim 6
Tomozawa discloses the liquid discharge head according to claim 3, the piezoelectric elements are arranged at a regular interval in the second direction (Figs. 11A, 11B, 13).  

Claim 7
Tomozawa discloses the liquid discharge head according to claim 3, wherein the channel unit includes: a pressure chamber member formed having the pressure chambers (pressure chamber substrate A); a nozzle member formed having the nozzles (nozzle substrate D); and a communication channel member disposed between the pressure chamber member and the nozzle member in the first direction and formed having the communication channels (communication member C), wherein the second partition wall of the pressure chamber member is joined to a third partition wall of the communication channel member that separates communication channels, which are included in the communication channels and are adjacent to each other in the second direction, from each other and the third partition wall is longer in the second direction than the second 20partition wall (Figs. 11A, 11B, and 12D).  

Claim 8
Tomozawa discloses the liquid discharge head according to claim 3, wherein the channel unit includes a pressure chamber member that has the pressure chambers formed by wet etching (paragraph [0332], chemical etching).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2003/0222947 (“Tomozawa”) in view of U.S. Patent No. 5,988,800 (“Ema”).
Claim 9
Tomozawa discloses the liquid discharge head according to claim 1, wherein each of the piezoelectric elements includes a piezoelectric layer disposed at the first side in the first direction of the vibration film and extending over the pressure chambers, a part of the piezoelectric layer overlapping in the first direction with each of the pressure chambers forms a part of each of the piezoelectric elements (Figs. 11A and 11B), a slit is formed at a part of the piezoelectric layer between one of the first pressure chambers and one of the second pressure chambers in the second direction, the one of the first pressure chambers and the one of the second pressure chambers belonging to an identical pressure chamber pair included in the pressure chamber pairs (Figs. 11A and 11B, slit in piezoelectric layer separating two pressure chambers).
Tomozawa discloses a piezoelectric layer which includes slits separating piezoelectric elements but does not appear to explicitly disclose the slit is not formed at a part of the piezoelectric layer between one of the first pressure chambers and one of the second pressure chambers in the second direction, the one of the first pressure chambers and the one of the second pressure chambers belonging to different pressure chamber pairs included in the pressure chamber pairs.
	Ema discloses a piezoelectric layer which is not slit between pressure chambers (Examples 2 and 3; Figs. 7 and 9).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the slit formed in some portions and not in other portions of the piezoelectric layer, for the purpose of providing a common electrode at a top side or bottom side of the piezoelectric elements, thereby adjusting a wiring density as desired.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911.  The examiner can normally be reached on M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERICA S LIN/Primary Examiner, Art Unit 2853